           Case 3:18-cv-00728-SRU Document 41 Filed 01/03/19 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

 STEWART ABRAMSON on behalf of                      :
 himself and others similarly situated              :
                                                    :
          Plaintiff,                                :     Case No. 3:18-cv-728-SRU
                                                    :
 v.                                                 :
                                                    :
                                                    :
 DISCOUNT POWER, INC. and TNZ                       :
 ENERGY, LLC                                        :
                                                    :
          Defendants.
                                                /

                                 STIPULATION OF DISMISSAL

         The plaintiff files this stipulation of dismissal with prejudice pursuant to Fed. R. Civ. P.

41(a)(1)(A)(ii) of all claims in the above-captioned case. None of the rights of any putative class

members other than the plaintiff has been released or are otherwise affected by this dismissal.

         RESPECTFULLY SUBMITTED AND DATED this 3rd day of January, 2019.


By /s/ Anthony Paronich                                 By /s/ Thomas C. Blatchley
   Anthony Paronich                                        Thomas C. Blatchley
   Broderick & Paronich, P.C.                              Gordon & Rees LLP
   99 High Street, Suite 304                               95 Glastonbury Blvd., Suite 206
   Boston, MA 02110                                        Glastonbury, CT 06033
   (617) 738-7080                                          (860) 494-7525
   anthony@broderick-law.com                               tblatchley@grsm.com

      Counsel for Plaintiff                                Counsel for Defendant
         Case 3:18-cv-00728-SRU Document 41 Filed 01/03/19 Page 2 of 2




                               CERTIFICATE OF SERVICE
       I, hereby certify that on January 3, 2019, I filed the foregoing with the Court’s CM/ECF

system, which served the same on the counsel of record.


                                            /s/ Anthony Paronich
                                            Anthony Paronich




                                               2
